UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-6796


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

STEVEN KENARD BINES,

                    Defendant - Appellant.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. Thomas D. Schroeder, Chief District Judge. (1:10-cr-00234-TDS-1)


Submitted: December 22, 2020                                Decided: December 29, 2020


Before NIEMEYER, FLOYD, and RICHARDSON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Steven Kenard Bines, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Steven Kenard Bines appeals the district court’s order denying his motion for

modification of sentence, 18 U.S.C. § 3582(c)(2). We have reviewed the record and find

no reversible error. Accordingly, we affirm for the reasons stated by the district court. *

United States v. Bines, No. 1:10-cr-00234-TDS-1 (M.D.N.C. Sept. 11, 2019). We dispense

with oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                              AFFIRMED




      *
         While a district court lacks authority to reconsider a ruling on an 18 U.S.C.
§ 3582(c)(2) motion, “this prohibition [is] non-jurisdictional, and thus waived when the
government fail[s] to assert it below.” United States v. May, 855 F.3d 271, 274 (4th Cir.
2017). Here, “[b]ecause the government failed to raise this non-jurisdictional limitation
below, it is waived on appeal.” Id. at 275.

                                            2